Case 2:18-cr-00345-JFW Document 116 Filed 03/07/19 Page 1 of 3 Page ID #:948




 1    Craig H. Missakian(SBN 125202)
      crai cmlawpartners.com
 2    LA OFFICES OF CRAIG MISSAKIAN
      1 16 Club Road
 3    Pasadena, CA 91105                                CLERK, U.S. DISTRICT COURT
      Telephone: (818)802-9811
 4
      Attorney for Defendant                                        ~;
 5    John Saro Balian
                                                      vE~~lI~2AL DISTRICT OF CALIFORNIA
 6                                                    ESy~                      DEPUTY


 7


 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
      United States of America,                Case No. CR 18-345-JFW
11
                     Plaintiff,
12                                             r          ORDER ON EX
                                               PARTS APPLICATION
13
            v.
14

15
      John Saro Balian,
16

17                   Defendant.
18

19

20

21

22

23

24

25

26

27

28
                                         -1-

                      PROPOSED ORDER ON EX PARTS APPLICATION
Case 2:18-cr-00345-JFW Document 116 Filed 03/07/19 Page 2 of 3 Page ID #:949




  1         For good cause shown,IT IS HEREBY ORDERED THAT:
 2
            Defendant's ex pane application is granted and Defendant's Response to the
 3
      Government's Supplemental Position Re Sentencing and Defendant's Ex Parte
 4

 5    Application to Seal Documents are accepted for filing under seal.
 6
      IT IS SO ORDERED.
 7
                                                                 ~'       ~~-W,
  g

 9    DATE                                  H((~1QORAB E JOHN F. WALTER
                                            UNITED~~'STATES DISTRICT JUDGE
10

 11   Presented by,

 12   /s/ Craig Missakian
13
      Craig H. Missakian
14    Attorney for Defendant
      John Saro Balian
15

16

 17

 18

19

20

21

~2

23

24

25

26

27

28
                                             -2-

                       PROPOSED ORDER ON EX PARTE APPLICATION
               Case 2:18-cr-00345-JFW Document 116 Filed 03/07/19 Page 3 of 3 Page ID #:950




                                                          PROOF OF SERVICE
             am over the age of 18 and not a party to this action. My business address is: 116 Club Road, Pasadena, CA 91105

            A true and correct copy of the foregoing documents entitled: Defendant's Ex Parte Application for Order Sealing
            Document; Proposed Order on Ex Pane Application; and Defendant's Response to Government's Supplemental
            Position re Sentencing
            will be served or was served in the manner stated below:

                   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling
            General Orders, the foregoing document will be served by the court via NEF and hyperlink to the document. On (dafe)
                                 checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
            the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
            below:




„~''   `~                                                                         ❑Service information continued on attached page

              X 2. SERVED BY UNITED STATES MAIL:
            On March 6, 2019, I served the following persons and/or entities at the last known addresses by placing a true and correct
            copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows.

            JEFFREY MITCHELL
            ASSISTANT UNITED STATES ATTORNEY
            U.S. ATTORNEY'S OFFICE, CENTRAL DISTRICT OF CALIFORNIA
            312 N. SPRING STREET, 13TH FLOOR
            LOS ANGELES, CA 90012

                                                                                  ❑ Service information continued on attached page

                   3. SERVED BY PERSONAL DELIVERY. OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL:
            Pursuant to F.R.Civ.P. 5 on FEBRUARY 25, 2019, I served the following persons and/or entities by personal delivery,
            overnight mail service, or (for those who consented in writing to such service method), by facsimile transmission and/or
            email as follows:




                                                                                  ❑ Service information continued on attached page




             declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.



              March 6, 2019           CRAIG H. MISSAKIAN
             Date                     Printed Name                                        Signature
